Citation Nr: 1041166	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD), for the  period from the 
effective date of service connection (September 11, 2003), 
through January 14, 2008.

2.  Entitlement to a rating in excess of 40 percent disabling for 
residuals of prostate cancer, status post prostatectomy.  

3.  Entitlement to a compensable rating for right ear hearing 
loss.

4.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Attorney Virginia Girard-Brady


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from 
April 1970 to October 1971, with a tour of combat in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which granted service connection and a 50 percent rating for 
PTSD, effective from the date of original claim filed on 
September 11, 2003.

The Board issued a decision on this matter in January 2009, 
denying entitlement to an initial evaluation in excess of 50 
percent for PTSD.  The Veteran appealed the January 2009 Board 
decision to the Court.  In June 2009, the Court issued an order 
granting a joint motion to vacate and remand the Veteran's 
appeal.

Thereafter the case was returned to the Board, which subsequently 
remanded the matter in November 2009 to afford the RO an 
opportunity to consider additional evidence submitted since the 
most recent adjudication.  

While the matter was on remand status, the RO in a December 2009 
Decision Review Officer (DRO) decision, granted a 100 percent 
rating effective from January 15, 2008.  Subsequently, in a 
February 2010 DRO decision, the RO confirmed and continued the 
100 percent rating for PTSD from January 15, 2008, and granted a 
70 percent rating for PTSD for the period from the effective date 
of service connection (September 11, 2003) until January 14, 
2008.  For the period from January 15, 2008, the Veteran's claim 
for a 100 percent rating has been granted.  As such, the claim 
for increase for the period from January 15, 2008 forward is not 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997). 

The issue of entitlement to an increased initial rating for the 
period from initial entitlement until January 15, 2003 remains in 
appellate status, as there is no communication from the Veteran 
or his representative stating that he was satisfied with the 
grant to 70 percent disabling.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The Board has recharacterized the issue to more aptly 
identify the actual matter remaining on appeal.

During the pendency of the appeal from the Court, the Veteran 
perfected an appeal of a January 2009 rating which denied 
entitlement to a rating in excess of 40 percent disabling for 
residuals of prostate cancer, and denied compensable ratings for 
erectile dysfunction and right ear hearing loss.  These issues 
were added to the PTSD issue on appeal, under the current Board 
docket number, but they were not before the Court.  

Since the February 2010 Supplemental Statement of the Case issued 
on the matter involving PTSD, additional evidence has been 
received.  The evidence included VA records of PTSD treatment 
received after January 15, 2008, (the effective date of the 100 
percent rating), and the report of a February 2010 VA examination 
for hearing loss.  The new evidence is not pertinent to the sole 
matter decided in this document - which is concerned only with 
evaluation of the disability for the period from the date of 
initial entitlement to January 14, 2008.  See 38 C.F.R. § 
20.1304(c) (2009) ("Evidence is not pertinent if it does not 
relate to or have a bearing on the appellate issue or issues.")  
For this reason, the absence of a waiver as to such evidence does 
not prejudice the veteran here and the Board will proceed to 
adjudicate this appeal.

The issues of entitlement to a rating in excess of 40 
percent disabling for residuals of prostate cancer, and of 
entitlement to compensable ratings for erectile 
dysfunction and right ear hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

From the effective date of service connection through January 14, 
2008, the Veteran's PTSD was manifested by depression, 
flashbacks, nightmares, and occasional anger; he experienced 
painful memories of Vietnam, and did not like to be in crowded 
places.  The PTSD did not affect his personal relationships or 
his employment to the extent that they resulted in total 
occupational and social impairment.  The Veteran did not have 
impaired judgment, memory, or thought processes; nor did he have 
an inability to communicate, or suffer from delusions or 
hallucinations.


CONCLUSION OF LAW

The criteria for assignment of an initial rating in excess of 70 
percent for PTSD are not met for the period prior to January 15, 
2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service- connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  
Thus, because the notice that was provided in July 2004, before 
service connection was granted in March 2005 was legally 
sufficient, VA's duty to notify in this case has been satisfied.  
However the Board does note that additional notice was sent in 
September 2009 addressing the issue of increased rating for PTSD, 
followed by adjudication in a February 2010 supplemental 
statement of the case.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained the Veteran's service records 
and treatment records from the Minneapolis, Minnesota, and St. 
Cloud, Minnesota, VA Medical Centers (VAMC), as well as private 
medical records.  The Veteran submitted statements from himself 
and his wife supporting his claim.  The appellant was afforded a 
VA medical examination in February 2005.  He also was examined 
more recently including in February 2008 and April 2009, but 
these examinations were after January 15, 2008, and are not 
pertinent to this matter which concerns the severity of his PTSD 
symptoms prior to January 15, 2008, except for the employment 
history recited in the February 2008 examination.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.


II. Increased Rating for PTSD

The Veteran contends that his PTSD is more severe than 
represented by the current 70 percent rating in effect for the 
period from the date of initial entitlement up to January 14, 
2008 (the day before the 100 percent rating was assigned).

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4. The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  It is not expected that all cases 
will show all of the findings specified by the rating schedule. 
38 C.F.R. § 4.21.

PTSD is rated under Diagnostic Code 9411 according to a general 
set of criteria applicable to psychiatric disabilities.  A 70 
percent rating is warranted for the following criteria: 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Diagnostic Code 9411.

For a higher evaluation for PTSD, the Veteran would have to 
demonstrate total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent rating.  38 
C.F.R. § 4.130.

The Veteran filed his original application for VA benefits on 
September 11, 2003.  This is the effective date for service 
connection and the current 70 percent rating.  

The evidence pertinent to this matter is that which relates to 
the severity of the Veteran's PTSD during the period from the 
effective date of service connection, September 11, 2003, until 
to January 14, 2008, the day prior to the date of the award of a 
100 percent schedular rating.

Among the pertinent evidence is a January 2004 VA nursing note 
which revealed a positive depression/PTSD screen with further 
evaluation indicated.  It was noted that the Veteran's level of 
understanding was good and that he confirmed having felt distant 
or cut off from other people, as well as being super alert or 
watchful/on guard.  Another note from January 2004 revealed that 
the Veteran underwent a comprehensive evaluation for multiple 
medical problems.  The examiner noted that the Veteran was 
currently married and working in shipping and receiving on a part 
time basis.  He was noted to have had significant depression and 
thoughts of hurting himself since recent prostate surgery.  The 
doctor planned to refer him to mental health clinic for further 
evaluation.  At this time the Veteran did not want 
antidepressants.  

Further evaluation was done in February 2004 by the mental health 
clinic.  In February 2004, the Veteran told a psychiatric 
examiner that he had "been really depressed since my cancer 
surgery."  In describing the Veteran's then-current psychiatric 
condition, the examiner stated, "[t]he Veteran did have a 
prostatectomy in October of 2008 for prostate cancer.  Since then 
he has noted some dysphoric mood.  He feels as if he does not 
care about things.  He feels irritable and has noticed that anger 
has been a little bit more difficult for him to control."  The 
Veteran said he was disturbed by thoughts of self-harm he had 
experienced, and stated that he did have some vague suicidal 
ideation without a plan; he had never attempted suicide.  The 
suicidal ideation usually occurred when he was driving from work, 
and it would resolve when he reached his destination.  The 
Veteran did not experience nightmares, but would be disturbed by 
the sound of helicopters.  His ability to enjoy things was 
somewhat diminished.  He reported that when alone, he would 
become sad.  He experienced more anger recently, but was able to 
control it, and he did not have periods of rage.  He was most 
comfortable by himself.  

In describing his personal life, the Veteran expressed concern 
for his son who was serving in Iraq.  The Veteran said that in 
his marriage, there were times in the relationship where he felt 
like isolating and avoiding his wife, but his wife was good at 
getting him to open up and talk about things.  He had some close 
friends. The examiner noted that the Veteran was well-groomed, 
alert, and oriented.  He had good insight and judgment, and he 
had logical and sequential thought content.  The examiner 
determined the Veteran's Global Assessment of Functioning (GAF) 
score of 58, which indicates "moderate symptoms . . . [or] 
moderate difficulty in social, occupational, or school 
functioning."  See American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 
1994).  The examiner noted that the Veteran had been high 
functioning, but that he meets some behavioral patterns 
consistent with PTSD such as frequent problems with employment 
and some difficulty with marital relationships.  

In March 2004 the Veteran was tested for PTSD, with findings 
consistent with PTSD symptoms.  He was noted to clearly 
experience a lot of depression and anger.  He was noted to have a 
likelihood of having anxiety, being very suspicious and blaming 
others.  He also was noted to have a tendency to express anger 
inappropriately and appeared overly passive and isolate and have 
hard times expressing feelings other than anger. 

In April 2004 the Veteran's PTSD screen was again positive and he 
was noted to be followed for PTSD issues.  Mental health notes 
from this month noted that he was taking medications for PTSD, 
with some physical side effects.  Mental status examination 
revealed he was alert and oriented times 3, well groomed, 
cooperative and talkative with an open manner of relating.  He 
denied suicidal ideation.  His insight and judgment were present.  
He felt he was doing better since returning to work full time.  
The continued impression was PTSD with depression and 
dissociative disorder.  Plans included switching to an 
antidepressant with fewer side effects.  

In June 2004 the Veteran reported an improved mood and he was 
tolerating the medications well with no side effects.  He did 
indicate that his mood was not back to where he felt it should 
be.  His concentration was improved at work, but became more 
difficult late in the day.  His appetite was fair.  His energy 
was somewhat decreased but he stated he was sleeping well from 9 
pm to 5 am without insomnia.  He reported that his son was 
returning from Iraq and he was elated by his return.  He still 
endorsed PTSD symptoms, such as being unable to go to movies.  It 
was noted that he gets nervous standing in lines and has 
difficulties watching the news.  Mental status examination 
revealed he was cooperative and coherent.  He was well groomed 
and open in relating.  His thought process was goal directed and 
speech was normal rate and rhythm.  He denied current suicidal or 
homicidal thoughts.  In July 2004 he complained of decreased 
energy described as "so-so" although he noticed this since 
stopping caffeine.  His mood was up and down but was mainly 
stable.  Mental status examination was similar to that noted in 
June 2004, with no evidence of psychotic thoughts, inappropriate 
behaviors/impulses or ideas of harming himself or others.    

In August 2004 his mood improved and he was not as depressed.  
His appetite was good and energy was okay.  He had fair 
concentration.  He was sleeping well and reported feeling much 
less irritable and angry.  He again denied any suicidal 
intentions and there was no evidence of psychotic thoughts, or 
other thought disorder.  His thought associations were intact and 
his mood was not currently depressed.  He did continue to have 
recurrent distressing combat memories.  A non-mental health 
clinic record from August 2004 for other multiple medical 
complaints noted the Veteran to report feeling 80 percent 
improved from his depression with his current medication regimen.  
A September 2004 follow-up noted the Veteran to again report his 
medication was helping and he felt "less crabby."  He denied 
depressed mood or problems with sleeping, appetite, energy or 
concentration.  He again denied suicidal ideas.  Mental status 
examination again revealed intact thought processes, with no 
evidence of psychotic, hypomanic, manic or paranoid thoughts.  He 
also was oriented to person, place, time and situation.  

The Veteran submitted a lay statement in September 2004 wherein 
he reported problems with loneliness, isolation, and past 
problems with alcohol which he no longer has.  He reported having 
been married 3 times and of always having problems with being 
down and depressed.  He reported problems getting close with 
people and problems with anger and losing patience.  He indicated 
he tried to join an American Legion club but only experienced 
more anger and arguing.  His wife also wrote that she noted he 
has problems with lack of patience and temper.  She also 
indicated he has concentration problems.  

VA treatment notes from October 2004 revealed that overall he was 
feeling well emotionally, with mood, appetite and energy 
generally good. His concentration was adequate and he denied any 
thoughts of self harm.  He related in a cooperative manner and 
coherent manner.  There was no psychotic or other thought 
disorder evident.  His PTSD was deemed as mild.  In December 2004 
he continued to be doing well on his medication regimen and 
denied any suicidal or homicidal ideation.  He reported his 
concentration was good.  He was noted to wake once or twice a 
night but could fall back to sleep.  He was assessed with chronic 
PTSD with a depressed mood.  

At the February 2005 VA examination, the Veteran's speech was 
normal, coherent, rational, and relevant.  His mood was normal 
and his affect was appropriate.  He was neatly and appropriately 
dressed.  Analysis during psychological testing indicated that 
the Veteran overstated his symptoms.  The Veteran reported that 
since returning from Vietnam, he had been married three times.  
The first marriage lasted from 1972-1980, and the second marriage 
lasted from 1984-1991.  Each of the Veteran's first two wives 
initiated a divorce because of his anger issues.  His current 
marriage began in either 1993 or 1994, and was "going well."  

The Veteran had good relationships with all of his children and 
stepchildren, and he was in contact with all of them.  He was 
friends with three or four of his co-workers, and enjoyed social 
relationships.  The Veteran has held several jobs since returning 
from Vietnam, and his job changes would occur when he would 
become angry at his boss and quit.  He had held his current job 
for six years at the time of the examination, and had missed two 
days of work during the previous year due to mental health 
issues.  The Veteran told the examiner that he would "blow up at 
co-workers and become angry approximately two times per month", 
and would be angry and yell for about ten minutes.  He said that 
he was a reliable worker and would be efficient and productive 
while on the job.  He occasionally had memory problems at work.  

The Veteran told the examiner he had memories of Vietnam 
approximately twice per day.  Nightmares occurred about once per 
month.  He avoided crowded places, as well as conversations and 
thoughts about Vietnam.  The medication regimen the Veteran was 
on had greatly improved his mood and reduced his anger and 
irritability.  His treatment included outpatient psychotherapy, 
and medications and he had no history of psychiatric 
hospitalizations for PTSD.  The examiner determined the Veteran 
had a GAF score of 60, which indicates "moderate symptoms . . . 
[or] moderate difficulty in social, occupational, or school 
functioning." See DSM-IV 47.

At a March 2005 VAMC appointment, a nurse described the Veteran's 
mental status, stating that the Veteran was well groomed, and 
that he had goal-directed thought processes and intact thought 
associations.  The Veteran was oriented to person, place, date, 
time, and situation.  His mood was not depressed and his affect 
was full range.  The Veteran denied suicidal or homicidal 
ideation.  His major complaint in this visit was of his energy 
being down and of feeling more tired with taking a higher dose of 
medication than he had been taking previously.  

A July 2005 progress note indicates that the Veteran was alert 
and oriented as his appointment, and was behaviorally 
appropriate.  His mood, sleep and appetite were good.  He 
reported no suicidal or homicidal ideation, and no psychotic 
thoughts were present.  He discussed future plans, including 
retirement and planning a vacation trip.  

In October 2005, the Veteran reported a depressed mood, feeling 
more tired, and having more nightmares and military memories.  
During the appointment, the Veteran was cooperative and coherent, 
alert and oriented.  He had increased anxiety and decreased mood, 
but no suicidal or homicidal ideation.  Some relationship issues 
with his wife, work, and ongoing PTSD symptoms were discussed.

In a December 2005 letter accompanying the Veteran's Form 9 
Appeal, he argued that he should be evaluated at 100 percent for 
his PTSD because he had been "screwed up for over 30 years now."  
He alleged his PTSD was a major factor in his two divorces, 
affected his ability to concentrate at work, and caused major 
anger problems when in traffic.

The Veteran was seen again for a check-up in January 2006.  He 
had decreased mood, appetite, energy and concentration.  The 
examiner noted that personal changes were in the context of a 
recent heart attack.  The Veteran had experienced an increase in 
flashbacks, anxiety, and nightmares, but continued to deny 
suicidal ideation.  Mental status examination revealed him to be 
oriented, cooperative with chronic ongoing anxiety with 
flashbacks from military experience.  He was well groomed and had 
no psychotic symptoms noted.  

As noted in the introduction portion of this decision, a 100 
percent grant was assigned as of January 15, 2008 in a December 
2009 DRO decision.  The effective date of this grant was based on 
the date that the Veteran was shown to file a claim for TDIU, and 
not based on any medical evidence.  It is noted that prior to the 
December 2008 DRO decision that granted a schedular 100 percent 
for PTSD effective January 15, 2008, a June 2009 DRO decision 
granted a total disability evaluation for individual 
unemployability (TDIU) due to service connected disabilities, 
which consisted of PTSD and prostate cancer.  The effective date 
of the TDIU grant was also January 15, 2008.  

In February 2008, subsequent to the January 15, 2008 effective 
date assigned for the 100 percent schedular rating, the Veteran 
underwent a VA examination to ascertain the current severity of 
his PTSD symptoms.  While the findings from this examination are 
not relevant for the purposes of ascertaining the severity of 
PTSD symptoms prior to January 15, 2008, they do provide a 
pertinent history regarding the Veteran's employment situation 
prior to this date.  

Of note, the employment history recorded in this examination 
gives a history of the Veteran being laid off from work on 
October 29, 2007.  The Veteran indicated that the layoff was due 
to a lack of work assignments due to economic factors, rather 
than strictly due to his PTSD symptoms.  He also thought there 
might be a company policy of getting rid of older workers, and 
thought he may have been terminated due to not being able to keep 
up with a six hour day.  He did suggest that his PTSD symptoms 
may have contributed to his being laid off, as they possibly 
affected his performance.  He also noted other health problems 
including heart problems and prostate problems could be a factor 
in his job loss, and thought his health problems were affecting 
his ability to obtain other work.  He related that he missed 
about 20-30 days of work due to health problems, with 10 to 12 
days of these related to mental health.  He reported that after 
"blow-ups" at work he called in the next day.  He felt that he 
could work about 6 hours a day if it is non physical, and 4 hours 
if it is physical.  

Other VA records from 2008 and 2009 primarily addressed the 
current severity of his PTSD symptoms (during a time in which he 
was rated as 100 percent disabling) and did not discuss the prior 
effects of PTSD on his employment before January 15, 2008.  
Hospital records from April 2008 noted that he had been laid off 
from work around October or November 2008, with no indication 
that the layoff was due to PTSD symptoms.  A February 2010 VA 
examination was for hearing loss and provided no relevant 
information pertaining to his PTSD claim.

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's PTSD should be rated more than 70 percent for the 
period from initial entitlement (beginning September 11, 2003) to 
January 14, 2008.  The evidence does not reflect that his 
symptoms resulted in total occupational and social impairment 
over this time span.  There is no evidence of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior shown in these 
records or the VA examination reports as detailed above.  Nor is 
the Veteran shown to be in persistent danger of hurting himself 
or others.  To the contrary, he is shown repeatedly to be alert, 
and fully oriented, with intact judgment and insight, and goal 
directed thoughts.  There was no evidence of psychosis, or other 
major thought impairment shown by these records throughout this 
time period.  He is further shown to be able to perform 
activities of daily living, including maintenance of minimal 
personal hygiene over this time period, with records repeatedly 
noting that he presented as well groomed.  He also was noted to 
be gainfully employed in these records up until October 2007, 
when by his own admission as reported in the February 2008 VA 
examination, he was laid off due to factors other than because of 
his PTSD.  

While the records do reflect ongoing symptoms with PTSD symptoms 
such as intrusive thoughts, some sleep issues, persistent mood 
problems, such as irritability, depression, and anger problems 
which adversely affect his interpersonal and working 
relationships, such problems are adequately compensated by the 70 
percent rating, and do not more closely resemble the level of 
disability which would warrant a 100 percent disability rating.  

The Board has also considered the Veteran's lay statements 
submitted of record.  However, as with the available medical 
evidence, his statements noted above, do not reflect his 
symptomatology to rise to the level of a total occupational and 
social impairment as contemplated by the criteria under the 
General Rating formula for mental disorders.  

The Board further notes that the Veteran has been granted a 
staged rating to 100 percent disabling as of January 15, 2008.  
See Fenderson, supra.  For the period from the date of initial 
entitlement and up through January 14, 2008, however, an 
increased rating from 70 percent to 100 percent is not indicated.  
The evidence of record fails to show an increase in 
symptomatology that would more closely resemble the maximum 
criteria over this time span.  


Extraschedular Consideration

The RO also made note of the criteria addressing the question of 
referral to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for an extraschedular rating 
in the pertinent laws and regulations listed in the November 2005 
statement of the case.  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
is made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
See 38 C.F.R § 3.321(b)(1) (2009).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that for the period stemming 
from initial entitlement up through January 14, 2008, the 
Veteran's service-connected PTSD has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The regular schedular 
rating criteria in this case already adequately compensate the 
Veteran's symptoms from PTSD, as discussed at length above.  The 
Veteran is not shown to have had hospitalizations for his PTSD 
noted in the February 2005 VA examination, and review of the 
records from the pertinent time period reflects no evidence of 
frequent hospitalizations, but reflect outpatient treatment.  

There is also not shown to be marked interference with employment 
due to PTSD such as would render impractical the application of 
the regular schedular rating in this instance, over the time 
period from initial entitlement through January 14, 2008.  The 
evidence shows that the Veteran was gainfully employed throughout 
this time until he was laid off in October 2007.  There was no 
evidence of significant times missed from work due to PTSD, with 
the amount of time lost described as ranging from 2 days 
(reported in the February 2005 VA examination) to 10-12 days 
(reported in the February 2008 VA examination).  By the Veteran's 
own admission in the February 2008 VA examination, the layoff was 
for reasons other than his PTSD symptoms, and his inability to 
obtain further employment was due in part to other health 
problems (heart and prostate problems), and not solely due to 
PTSD.  Thus marked interference with employability due to PTSD is 
not shown.

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met for any period prior to 
January 15, 2008.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995


ORDER

A disability rating in excess of 70 percent for PTSD is denied 
for the period from the effective date of service connection 
through January 14, 2008. 


REMAND

The Board finds that a remand is necessary to adequately address 
the other claimed issues.  First VA has not met the duty to 
notify and assist the Veteran regarding the issues of entitlement 
to entitlement to a rating in excess of 40 percent for residuals 
of prostate cancer, and entitlement to compensable ratings for 
erectile dysfunction and right ear hearing loss.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Duty to assist notices 
provided in January 2008 and September 2009 pertained to other 
issues, and thus are not sufficient notice for these appellate 
issues.

In addition, the Board finds that VA examinations are needed to 
properly adjudicate these matters.  With regard to the issues 
pertaining to the residuals of prostate cancer and erectile 
dysfunction, a new examination is indicated to clarify 
inconsistent findings shown in a VA general examination and a VA 
genitourinary disorders examination, both done on the same date 
in February 2008.  Of note, the general examination indicated 
that the Veteran was missing a testicle on the right, while the 
genitourinary examination indicated that both testicles were 
intact.  Further evaluation is needed to clarify the true status 
of his genitourinary condition, and ascertain all manifested 
residuals of his prostate cancer. 

With regard to right ear hearing loss, the Board notes that a VA 
examination of February 2010 did not record sufficient findings 
from the audiological testing.  Puretone thresholds were 
inadequate for adjudication due to inconsistent results.  No 
clear reason for these results was given, and in light of the 
unclear data derived from this most recent VA examination, re-
examination is necessary to clearly address this issue.

Finally, the Board notes that the RO appears to have dropped from 
appellate status the issue of entitlement to an increased rating 
for the residuals of prostate cancer, as this issue is not 
included in the latest supplemental statement of the case dated 
in April 2010.  The Veteran is noted to have clearly mentioned 
this issue in the October 2009 document accepted as a substantive 
appeal, and there is no evidence that he withdrew this issue.  
Thus the RO must continue adjudicating this issue unless a 
written withdrawal is obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159 (2009)) 
is fully satisfied.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The notice should 
also explain the information or evidence 
needed to establish an effective date, if a 
higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A 
record of his notification must be 
incorporated into the claims file.

2.  The AOJ should request that the Veteran 
identify the names, addresses, and dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to diagnoses and treatment for 
residuals of prostate cancer, erectile 
dysfunction, and right ear hearing loss, 
that are not already of record.  The 
Veteran should provide all necessary 
written releases for these records. If any 
of the identified records cannot be 
obtained, the AOJ should notify the Veteran 
of such and describe the efforts used in 
requesting these records.  

3.  After completion of #1-2, the AOJ 
should schedule the Veteran for a VA 
audiological disorders examination(s) to 
determine the nature and extent of his 
service-connected right ear hearing loss.  
The examiner is to assess the nature and 
severity of the Veteran's service- 
connected right ear hearing loss, in 
accordance with the latest AMIE worksheet 
for rating hearing loss.  The examiner 
should perform any tests or studies deemed 
necessary for accurate assessments, to 
include audiology testing recording speech 
discrimination (Maryland CNC) and the 
puretone threshold average, from the sum of 
the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz.  The results of this 
audiology testing must be included in the 
examination report. The claims file must be 
made available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should clearly 
outline the rationale and discuss the 
medical principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  After completion of #1-2, the AOJ 
should schedule the Veteran for a VA 
genitourinary disorders examination(s) an 
appropriate specialist(s), to determine the 
nature and severity of the residuals of his 
service-prostate cancer with its associated 
manifestations in accordance with the 
latest AMIE worksheet for rating such 
residuals.  All indicated tests and studies 
should be undertaken.  The claims file and 
a separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  After a review of the claims 
file, it is requested that the examiner 
discuss the severity of the associated 
genitourinary dysfunction, in accordance 
with the AMIE criteria for rating 
genitourinary disorders to include whether 
there is deformity of the penis with loss 
of erectile power or other genitourinary 
manifestations such as voiding dysfunction, 
and the nature, frequency and severity of 
such dysfunction.  The examiner should also 
clarify whether both of the Veteran's 
testicles are intact and if not, whether 
any damaged and/or missing testicles 
constitute residuals of his prostate 
cancer.  If there are any other 
manifestations of his prostate cancer 
residuals other than genitourinary 
manifestations, such must be addressed, to 
include referral to a different specialist 
for further evaluation, if necessary.  The 
examiner(s) should provide reasons and 
bases based on medical judgment and facts 
for this opinion.

5.  After completion of the above, the AOJ 
should readjudicate the Veteran's claims.  
If any determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have adverse 
consequences on his claim. 38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


[Continued on following page.]


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS. F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


